Case 1:19-CV-00153-VI\/| Document 11 Filed 04/10/19 Page 1 of 5

 

 

 

 

%¢r- @. f/V\£/é; (?.92:/-,?000/ j t/%:z?¢du j%agi%
juan .%m*ze% No€/,e ()?e¢'?`)'e¢/BUO\Z) `%@" M (Q-/ ‘%@) w .%Aea'féj %adaé
aawa).%/a €M@//m eaja aware
§emyej WLHM¢ 330 @é{‘€gw? %aa// L/{/£/¢'c%aet’.@ df[(m/¢/a/wm'
w %Www `/M 305 Nac§o/¢/%. ./{{Money
%M§n § Wa? ‘ L/V- W ¢M .%a.me{@. .,/{[amze/
aaa,aj%/zg, L/%ew@ w we //FW c.aMMa/isaagawwa
a%¢_@.:ame €"/;J. 5¢61.739_0¢00 %a 5/6_739~043¢ aaaj%,aw?
‘B’“'“’”"//{' @“”/'A? cap-mmi info@la'klaw.com %'”` f`/%““& /V
MW ./% Wmemawm, § `%€ jfwy LQ{ a/%'me{e//a

§§ md o ear ¢Wi/»y‘ 1 aaa aaa/asa %/¢m
d£%&ey g'gg%y[:;:" g?w¢’/)‘/é€d€{, ¢_/%3`¢() chflé ?'/LQU/ €A/MM!M¢; g)ea»/?¢a,{'{¢:r.
:F/Bm¢éma t%'. @a&” ESTABLISHED LN z956 `“”M `Qfd@:"é"'
gm % g : .W/ jnon gmac/do

. k/f{'a»»r/e ./cé ma

M@.a%,a ~/?t”@%~”-f”t”
€aaazW/£. §,aam ‘£”"Cg)' gm
@ma/€ §m¢aaé Y;_“““‘" rif _W““M”
MM @ Mwm” haven t§%m»nm(wfox
.‘:/TQ¢&{o/f{. %J/m agd/imm § faémma

April 8, 2019

PRIVILEGED & CONFIDEN'I`IAL
FRE 408 SETTLEMENT COMMUNICATION

RATH, YOUNG & PlGNATELLI, P.C.
120 Water Street - 2“d Floor
Boston, Massacirusetts 02 f 09

Attention: Robert Parker, Esq.

RE: MUGRABY V. REFLECTIONS YOGA, LLC
Our File No.: HMW/EJK 150770-400

Dear Mr Parker:

We are in receipt of and refer to your recent "Dernand Letter" seeking $20,000 to Settie a
disputed copyright infringement claim alleging that your client's photograph was infringed by

"REFLECTIONS YOGA LLC" at an unspecified date and time.

This letter has been sent pursuant to Federal Rule 408 and is intended to provide a

response to your "Demand Letter."

Please be advised that the entity you sued is a defunct corporation Which Was wound
down in 2016 and never operated from the address you incorrectly alleged was its principal place

of business

Case 1:19-CV-00153-VI\/| Document 11 Filed 04/10/19 Page 2 of 5

RATH, Y()UNG & PIGNATELLI, P.C.

Our File No.: HMW/EJK i50770-400 HMW/EJK 150770~400
Page 2

April 8, 2019

Nevertheless, we are aware that our client Reflections Studios Inc., which operates from
227 E. 24th Street New Yorl< NY lOOlO, did come into possession of a copy of the image allegedly
owned and registered by your client through an independent third party not employed or
otherwise affiliated with the company. Our client did not Willfully infringe any copyright
allegedly attached to the image. The sole use of the image was a one-time use in connection with
a charitable fundraiser event ("One in Love Time for `i`ogethemess“) that occurred on December
16, 2016, attended by four persons and generating a total of $200.00 in donations to a veterans'
cause. The fundraising event generated no director indirect revenue or profit for Reflections
Studios Inc.

In this context, We contend that our client‘s “fair use” of your client's alleged copyrighted
work does not constitute infringement (17 U.S.C. § 107), and certainly there was no willful
infringement

Our research discloses that your client offers a license fee of SS0.00 to copy/use the
image (<https://boxist.com/’stocl<~photo/love»heart-bv-hands-against»vivid-skv-31679.html>). We
contend therefore that any actual damages for a one time inadvertent infringement should be
measured by the actual license fee -- 350.00.

We also are aware that before we were retained, an attorney named Michae] Lesser
contacted you on our client’s behalf and entered into settlement negotiations wherein it was
discussed that your client's claim could potentially be settled for a sum less than $1000.00. We
understand from our research that the settlement range discussed with I\/ir. Lesser is more or less
consistent with settlements your client has obtained from other alleged infringers in similar
claims We understand that settlement discussions with Mr. Lesser were unfortunately
suspended when you learned that our client potentially had insurance coverage applicable to this
claim. Please be advised that our client's general liability carrier, State Farm, has disclaimed
coverage for this claim and will not indemnify our client for any settlement or award.

We contend that in this context, it is extremely unlikely that this litigation will result in a
finding of willful infringement against our client, but even assuming arguendo that such a
finding is possible, we expect that the Court would only award the minimum allowed statutory
damages pursuant to 17 U.S.C. § 504, to wit - $750.00.

The recent decision in Fanreflvnet, lnc. v. The Shoshana Collectz`ons, LLC, (S.D.N.Y.
2018) is instructive and supports our analysis

Accordingly, in response to your Demand Letter, pursuant to FRCP 68, we hereby
proffer an Offer of Judgment in the total amount of $750.00, inclusive of all fees and costs, as
full and final settlement of this litigation Please see the attached Offer of ludgment to that effect

Case 1:19-CV-OOl53-VI\/| Document 11 Filed 04/10/19 Page 3 of 5

RATH, YOUNG & PIGNATELLI, P.C.

Our File No.: HMW/EJK 150770-400 HMW/EJK 150770-400
Page 3

April 8, 2019

We look forward to your written response within the next fourteen days. We are hopeful
that the case may be resolved prior to the Initial Conference scheduled before ludge Marrero on
Apri126, 2019 at 11:45 Al\/l.

In the interim please do not hesitate to contact me if there are any concerns or questions
Thank you for your courtesy and cooperation Kind regards

Very truly yours,

KELLY, RODE & K Y, LLP

  

BY:

 

ca /;,!
EDwARn’fJ i<lgLLY
EJK/jb

Case 1:19-CV-OOl53-VI\/| Document 11 Filed 04/10/19 Page 4 of 5

UNITED STATES DISTRlCT COURT
SOU'I`HERN DISTRlCT OF NEW YORK

 

 

X
SAM MUGRABY, Case No.: l:19-cv-00153»VM
Plaintiff,
OFFER OF JUDGMENT PURSUANT
TO FEDERAL RULE OF CIVIL
PROCEDURE 68
-against~
REFLECTIONS YOGA, LLC,
Defendant.
X

TO PLAINTIFF SAMMUGRABYAND HISA TTORNEYS OF RECORD RATH, YOUNG &
PIGNA TELLI, P.C.:

PLEASE TAKE NOTICE THAT, Defendant REFLECTIONS YOGA, LLC,
(“Defendant”) hereby offers to allow entry of judgment to he taken against it pursuant to
Rule 68 of the F ederal Rules of Civil Procedure as follows: a judgment in favor of
plaintiff SAM MUGRABY (“Plaintift”) and against Defendant, in the total sum of
$75€}.00 (seven hundred fifty dollars and zero cents) inclusive of costs accrued in favor of
the Plaintiff. 'l`his shall be the total amount to be paid by Defendant on account of any and
all liability claimed in this action, including all costs of suit and attorneys fees otherwise
recoverable in this action by Plaintiff.

If Plaintiff does not accept this offer, he may become obligated to pay Defendant's
costs incurred alter the making of this offer in the event that he does not recover a
judgment that is more favorable than this offer of judgment pursuant to Rule 68(d) of the
Federal Rules of Civil Procedure.

To accept this offer, Plaintiff must serve written notice of acceptance thereof

within fourteen (14) days of the date this offer is made

Case 1:19-CV-OOl53-VI\/| Document 11 Filed 04/10/19 Page 5 of 5

This offer is not to be construed in any way as an admission of liability by the

Defendant, but rather is made solely for the purpose of compromising a disputed claim.

Dated: Mineola, New Yorl<

TO:

April 8, 2019

BY:

RATH, YOUNG and PIGNATELLI, P.C.

Attorneys for Plaintiff

120 Water Street ~ 2'“3 Floor
Boston, Massachusetts 02109
(603) 226-2600

Respectfully submitted,
KELLY, RODE KELLY, LLP

 

 

EDWARD J. I{ELLY

Attorneys for Defendant

330 Old Country Roacl - Suite 305
Mineola, New York 11501

(516) 73 9-0400

Our File No.: HMW/EJK l50770-400
E~Mail: ekelly@krltlaw.com

